[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 340 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 341 
By amendment of section 27 of the Workmen's Compensation Law (Cons. Laws, ch. 67) (Laws of 1935, ch. 255), the Legislature in clear language has introduced a distinction in the computation of awards payable "by an insurance carrier which is a stock corporation or mutual association" and awards payable by others. The Legislature has not attempted to apply an "appropriate table of averages to the ascertainment of probable dependency" (Matterof Wagner v. Wilson  Co., 251 N.Y. 67, 72), nor has it declared that "possible change in or termination of dependency" must be disregarded except in "computations *Page 342 
of present values of death benefits required to be paid into the state insurance fund by a stock corporation or a mutual association." Death benefits for minors illegally employed for which the employer alone is liable under the provisions of section 14-a of the Workmen's Compensation Law do not fall within the exceptions.
The order of the Appellate Division and the award of the State Industrial Board should be modified by elimination of the commutation of these benefits and the proceeding remitted to the Board for that purpose, and, as so modified, affirmed, without costs.
CRANE, Ch. J., LEHMAN, O'BRIEN, HUBBS, LOUGHRAN, FINCH and RIPPEY, JJ., concur.
Ordered accordingly.